687 S.E.2d 486 (2009)
WOODS
v.
MANGUM
v.
Miller.
No. 429A09.
Supreme Court of North Carolina.
November 20, 2009.
Robert E. Levin, Durham, for George W. Miller, Jr., ex rel.
James K. Pendergrass, Jr., Raleigh, Carlos E. Mahoney, Durham, for Edward & Betty Woods.
The following order has been entered on the motion filed on the 19th of November
2009 by Plaintiffs for Extension of Time to File Brief:
"Motion Allowed. Plaintiffs shall have up to and including the 15th day of January, 2010 to file and serve his/her brief with this court. By order of the Court in conference this the 20th of November 2009."